Name: Commission Regulation (EC) No 1224/2002 of 8 July 2002 amending for the first time Council Regulation (EC) No 310/2002 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: international affairs;  defence;  rights and freedoms;  marketing;  Africa
 Date Published: nan

 Avis juridique important|32002R1224Commission Regulation (EC) No 1224/2002 of 8 July 2002 amending for the first time Council Regulation (EC) No 310/2002 concerning certain restrictive measures in respect of Zimbabwe Official Journal L 179 , 09/07/2002 P. 0010 - 0011Commission Regulation (EC) No 1224/2002of 8 July 2002amending for the first time Council Regulation (EC) No 310/2002 concerning certain restrictive measures in respect of ZimbabweTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 60 and Article 301 thereof,Having regard to Council Regulation (EC) No 310/2002 concerning certain restrictive measures in respect of Zimbabwe(1),Whereas:(1) Article 8 of Council Regulation (EC) No 310/2002 empowers the Commission to amend Annex III on the basis of information supplied by Member States.(2) The Governments of Austria, Belgium and the United Kingdom have informed the Commission of changes in the competent authorities referred to in Annex III and therefore Annex III should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Annex III to Regulation 310/2002 shall be amended as follows:The competent authorities of Austria, Belgium and the United Kingdom shall be listed as follows: "AUSTRIA:Ã sterreichische Nationalbank Otto-Wagner-Platz 3 A - 1090 Wien Tel. (43 1) 404 20-0 Fax (43 1) 404 20 -73 99 Bundesministerium fÃ ¼r Inneres Bundeskriminalamt Josef-Holaubek-Platz 1 A - 1090 Wien Tel (43 1) 313 45-0 Fax: (43 1) 313 45-852 90BELGIUMMinistÃ ¨re des affaires Ã ©conomiques Administration des relations Ã ©conomiquesServices LicencesRue GÃ ©nÃ ©ral Leman 60 B - 1040 Bruxelles Tel (32)22 06 58 11 Fax (32)22 30 83 22 MinistÃ ¨re des finances TrÃ ©sorerie Avenue des Arts 30 B - 1040 Bruxelles Fax (32-2) 233 7518 Tel (32-2) 233 81 11UNITED KINGDOMHM Treasury International Financial Services Team 19 Allington Towers London SW1E 5EB United Kingdom Tel: (44-207) 270 55 50 Fax: (44-207) 270 43 65 Bank of England Financial Sanctions Unit Threadneedle Street London EC2R 8AH United Kingdom Tel. (44-207) 601 46 07 Fax (44-207) 601 43 09Gibraltar:Financial Services Commission PO Box 940 Suite 943EuroportGibraltar Telephone (+350) 40283 Fax (+350) 40282"Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 July 2002.For the CommissionChristopher PattenMember of the Commission(1) OJ L 50, 21.2.2002, p. 4.